Citation Nr: 1730537	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for stomach cancer (adenocarcinoma of the stomach), to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1966 to May 1968.  His awards and decorations include the Fleet Marine Combat Operation Insignia, among others.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The Board remanded the case for further development in November 2013.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's November 2013 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, remand is required to secure any outstanding medical treatment records and to obtain an additional medical opinion.

The Veteran denied having in-service gastrointestinal symptoms, but he has reported that he has experienced gastrointestinal symptoms since the early 1970s, which was several years after discharge from his service in Vietnam.  He has asserted that his chronic gastrointestinal symptoms resulted from his presumed exposure to herbicides in Vietnam, ultimately manifesting in adenocarcinoma of the stomach in 2008.  He has conceded that he did not seek treatment for his stomach problems until approximately 2003.  

Pursuant to the Board's November 2013 remand, the Veteran was afforded a VA examination in January 2014 at which time the examiner noted that the Veteran had been diagnosed with carcinoma of the stomach in 2008 for which he underwent a total gastrectomy.  He indicated that the only residual of the total gastrectomy is rare dumping syndrome when the Veteran is careless with diet.  Otherwise, he was asymptomatic.

In a January 2014 addendum opinion, the VA examiner stated:

In the absence of an entry, though a caveat that herbicide exposure may well have been experienced, in the absence of an entry of same and in the absence of relationship to exposure, I must then offer an opinion that the current cancer of the stomach is less likely as not (50% or greater probability) caused by or due to the herbicide exposure.  This does not exclude the possibility of the relationship but rather than I am unable to establish a relationship. 

In a March 2017 brief, the Veteran's representative challenged the adequacy of the medical opinion.  The Board does note that the examiner did not address the Veteran's lay statements or the medical literature submitted in support of the claim.  The Board had specifically directed consideration of such evidence in the prior remand.  There was also limited rationale provided for the opinion.  Therefore, the Board finds that an additional opinion is needed.  

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).  According to the claims file and the February 2013 testimony, the Veteran receives yearly check-ups for his stomach at VA facilities in Phoenix, Arizona, and/or Payson, Arizona, but the claims file dos not contain VA treatment records dated after January 2014.  Therefore, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his stomach cancer or residuals thereof.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include VA treatment records from facilities in Phoenix, Arizona, and/or Payson, Arizona, dated since January 2014.  (At the February 2013 hearing, the Veteran testified that he has received yearly checkups for his stomach at either of these VA facilities subsequent to his October 2008 surgery for stomach cancer).   

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his adenocarcinoma of the stomach or residuals thereof.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the adjudication of the claim.  In this case, the Veteran filed his claim in February 2010.

The examiner should opine whether it is at least as likely as not that the Veteran's adenocarcinoma of the stomach or any residuals thereof are causally or etiologically related to his military service, to include his presumed herbicide exposure (regardless of the fact that the disorder is not presumed to be associated with herbicide exposure).

In making this determination, the examiner should consider the Veteran has denied any in-service gastrointestinal symptoms, but has reported that he has experienced gastrointestinal symptoms since the early 1970s, which was several years after discharge from his service in Vietnam.  The Veteran has asserted that his chronic gastrointestinal symptoms resulted from his presumed exposure to herbicides in Vietnam, ultimately manifesting in adenocarcinoma of the stomach in 2008. The Veteran has conceded that he did not seek treatment for his stomach problems until approximately 2003. 

In making this determination, the examiner should also address the medical treatise references submitted by the Veteran in August 2006, some of which may indicate the possibility of a relationship between exposure to chemical toxins to include Agent Orange and the development of stomach cancer. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the service connection issue should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




